Citation Nr: 0016177
Decision Date: 06/19/00	Archive Date: 09/08/00

DOCKET NO. 99-02 482               DATE JUN 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to a rating in excess of 10 percent for status post
reduction with internal fixation and degenerative joint disease of
the right ankle.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION 

The veteran had active service from August 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board)
from a June 1998 rating determination of a Department of Veterans
Affairs (VA) Regional Office (RO).

REMAND

The veteran was scheduled for VA examinations in May 1998 and
January 1999, but failed to report.

The Board observes that while the veteran has a responsibility to
report for VA examinations which have been scheduled, 38 C.F.R.
3.326, it is incumbent upon the VA to notify the veteran of the
implications of a failure to report, so that the veteran can make
an informed decision as to whether to appear for scheduled
examinations. See Connolly v. Derwinski, 1 Vet.,App. 566, 569
(1991) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991)).

Under the provisions of 38 C.F.R. 3.655(a),(b) (1999), where a
veteran fails, without good cause, to report for a necessary
examination scheduled in conjunction with a claim for increase, the
claim must be denied. However, in the instant case, the veteran has
not been provided with the provisions of that regulation. It could
be prejudicial for the Board to consider the veteran's claim on a
basis different from that of the RO. Bernard v. Brown, 4 Vet. App.
384 (1993).

VA has a duty to assist the veteran in the development of facts
pertinent to his claim. 38 U.S.C.A. 5107(a). The duty to assist the
veteran in obtaining and developing available facts and evidence to
support his claim includes obtaining an adequate VA examination.
This duty is neither optional nor discretionary. Littke v.
Derwinski, 1 Vet. App. 90 (1990). The fulfillment of the statutory
duty to assist includes conducting a thorough and contemporaneous
medical examination, one which takes into account the records of
prior medical treatment, so that the evaluation of the claimed
disability will be a fully informed one. Green v. Derwinski, 1 Vet.
App. 121, 124 (1991).

2 -

To ensure that the VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The RO should request that the veteran provide the names and
addresses of all health care providers who have treated him for his
right ankle disability since January 1998. After obtaining the
proper authorization from the veteran, the RO should obtain and
associate with the claims folder copies of treatment records from
those facilities identified by the veteran, which have not already
been associated with the claims folder.

2. The veteran should be afforded an appropriate examination, in
order to determine the severity of his service connected right
ankle disability. All suggested studies should be performed. The
claims folder should be reviewed prior to completing the
examination. The examination report should include a thorough
description of the veteran's symptoms, clinical findings, including
range of motion of the right ankle disability with an explanation
as to what is the normal range of motion, and associated functional
impairment. All findings should be recorded in detail, including
any indications of orthopedic impairment. In addition, the examiner
should express an opinion as whether the limitation of motion would
be considered moderate or marked.

The examiner should determine whether the right ankle disability is
manifested by weakened movement, excess fatigability, or
incoordination. Such inquiry should not be limited to muscles or
nerves. These determinations should, if feasible, be expressed in
terms of the degree

3 -

of additional range-of-motion loss due to any weakened movement,
excess fatigability, or incoordination.

3. Regarding the notice to the veteran of the examination scheduled
in connection with this remand, the RO should provide the veteran
with information sufficient to inform him of the consequences of a
failure to report for any scheduled examination without good cause.
38 C.F.R. 3.655.

4. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed in
full. In particular, the RO should. review the requested
examination report and required opinions to ensure that they are
responsive to and in complete compliance with the directives of
this remand and if they are not, the RO should implement corrective
procedures.

5. After undertaking any development deemed appropriate in addition
to that specified above, the RO should re- adjudicate the issue of
entitlement to an evaluation in excess of 10 percent for a right
ankle disability.

If the benefit requested on appeal is not granted to the veteran's
satisfaction, or if a timely notice of disagreement is received
with respect to any other issue, the veteran and his representative
should be provided a supplemental statement of the case. A
reasonable period of time for a response should be afforded.
Thereafter, the case should then be returned to the Board for
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

4 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1999)(Historical and Statutory Notes). In addition, VBA's
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).


